 

Exhibit 10.1

 

AGREEMENT OF PURCHASE AND SALE

 

THIS AGREEMENT OF PURCHASE AND SALE (this “Agreement”) is made on this 2nd day
of September, 2017, to be effective immediately, among Rush Gold Royalty Inc, a
Wyoming corporation, with registered address at 412 N. Main Street, Suite 100,
Buffalo, Wyoming, U.S.A., Corporate Register No. 2017-000766955, hereinafter
referred to as “RGRI,” the owner of twenty-one mining claims over an area of
approximately 400 acres in Granite Mining District, Grant County, Oregon,
U.S.A., all of which are listed on Schedule 1 to this Agreement, and American
Pacific Resources, Inc., a Wyoming corporation, with registered address at 412
N. Main Street, Suite 100, Buffalo, Wyoming, U.S.A., hereinafter to referred to
as “APRI,” which is a wholly owned subsidiary of PHI Group, Inc., a Nevada
corporation, with principal business address at 5348 Vegas Drive # 237, Las
Vegas, NV 89108, U.S.A., Corporate Register No. C2249-1982, hereinafter referred
to as “PHIL.”

 

WHEREAS:

 

A. RGRI is the legal owner of twenty-one mining claims over an area of
approximately 400 acres in Granite Mining District, Grant County, Oregon,
U.S.A., all of which are listed on Schedule 1 to this Agreement (the “Acquired
Assets”);

 

B. RGRI has secured a proprietary processing technology, namely HYMAX HD, from a
Korean company to recover valuable precious metals from otherwise
non-economically feasible gold mine tailings;

 

C. According to past independent valuation studies of the Acquired Assets, the
estimated value of the valuable precious metals that can be recovered from the
Acquired Assets, based on current market prices, would be approximately three
billion U.S. dollars;

 

D. The parties hereto wish to enter this Agreement of Purchase and Sale
(“Agreement”) whereby PHIL will pay on behalf of APRI a total purchase price
(“Total Purchase Price”) of Twenty-Five Million U.S. Dollars ($US 25,000,000) in
a combination of PHI Group, Inc.’s Series II Class A Convertible Cumulative
Redeemable Preferred Stock (“Preferred Stock”), Demand Promissory Note, and cash
(as described Section 2.2 below and in detailed Schedule 6) in exchange for a
fifty-one percent (51%) ownership of the Acquired Assets.

 

E. PHIL is committed to taking APRI as a separate publicly traded company in the
U.S. Stock Market after certain operating milestones of APRI will have been
achieved and agreed upon by all the parties.

 

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of covenants and
agreements set forth herein and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree each with the other as follows:

 

1.DEFINITIONS

 

1.1 Definitions. The following terms have the following meanings, unless the
context indicates otherwise:

 

(a) “Acquired Assets” means all assets listed in Schedule 1 hereto;

 

(b) “Agreement” means this Agreement, and all the exhibits, schedules and other
documents attached to or referred to in this Agreement, and all amendments and
supplements, if any, to this Agreement;

 

 1 

 

 

(c) “Closing” shall mean the completion of the Transaction, in accordance with
Section 7 hereof, at which time the Closing Documents shall be exchanged by the
parties, except for those documents or other items specifically required to be
exchanged at a later time;

 

(d) “Closing Date” shall mean a date mutually agreed upon by the parties hereto
in writing and in accordance with Section 8.1(d) of this Agreement;

 

(e) “Closing Documents” shall mean the papers, instruments and documents
required to be executed and delivered at the Closing pursuant to this Agreement;

 

(f) “Liabilities” includes, any direct or indirect indebtedness, guaranty,
endorsement, claim, loss, damage, deficiency, cost, expense, obligation or
responsibility, fixed or unfixed, known or unknown, asserted choate or inchoate,
liquidated or unliquidated, secured or unsecured.

 

(g) “Loss” shall mean any and all demands, claims, actions or causes of action,
assessments, losses, damages, liabilities, costs, and expenses, including
without limitation, interest, penalties, fines and reasonable attorneys,
accountants and other professional fees and expenses, but excluding any
indirect, consequential or punitive damages suffered by RGRI or PHIL including
damages for lost profits or lost business opportunities.

 

(h) “SEC” shall mean the United States Securities and Exchange Commission;

 

(i) “Taxes” shall include international, federal, state, provincial and local
income taxes, capital gains tax, value-added taxes, franchise, personal property
and real property taxes, levies, assessments, tariffs, duties (including any
customs duty), business license or other fees, sales, use and any other taxes
relating to the assets of the designated party or the business of the designated
party for all periods up to and including the Closing Date, together with any
related charge or amount, including interest, fines, penalties and additions to
tax, if any, arising out of tax assessments;

 

(j) “Transaction” shall mean the exchange of Consideration pursuant to this
Agreement as described in Section 2.2;

 

(k) “1933 Act” shall mean the United States Securities Act of 1933, as amended;

 

(l) “1934 Act” shall mean the United States Securities Exchange Act of 1934, as
amended; and,

 

(m) Schedules. The following schedules are attached to and form part of this
Agreement:

 

  Schedule 1 - The Acquired Assets.   Schedule 2- Title of Acquired Assets.  
Schedule 3 - Impairments to Title of Acquired Assets, if any.   Schedule 4 -
Licenses and Permits.   Schedule 5 - Exceptions.   Schedule 6 – Method of
Payment

 

1.2 Currency. All dollar amounts referred to in this Agreement are in United
States funds, unless expressly stated otherwise.

 

 2 

 

 

2. AGREEMENT OF PURCHASE AND SALE AND OTHER CONSIDERATION

 

2.1 Purchase and Sale of Shares. Subject to the terms and conditions of this
Agreement, PHIL hereby covenants and agrees to buy from RGRI on behalf of APRI
and RGRI hereby covenants and agrees to sell a fifty-one percent (51%) equity
ownership of Acquired Assets to APRI, as set out in Section 2.2 below.

 

2.2 Consideration.

 

(a) As consideration for a combination of cash delivery, demand promissory note
and Preferred Stock by PHIL as described in Schedule 6, RGRI shall transfer and
deliver the following consideration to APRI and resolve any obligations in
connection with Acquired Assets upon or prior to the Closing Date of this
transaction:

 

(i) ownership and possession of fifty-one percent (51%) of the Acquired Assets;

 

(b) As consideration for the consideration provided by RGRI, PHIL shall pay the
following consideration to APRI and/or its designee(s):

 

The Total Purchase Price for 51% of the Acquired Assets in the amount of
Twenty-Five Million U.S. Dollars ($US 25,000,000) in a combination of cash,
demand promissory note and shares of PHI Group, Inc.’s Series II Class A
Convertible Cumulative Redeemable Preferred Stock (“Preferred Stock”), payable
to RGRI and/or its designee(s) according to the payment schedule as detailed in
Schedule 6 of this Agreement.

 

The issuance of the PHIL’s shares of Preferred Stock RGRI and/or their
designee(s) shall qualify as a transaction in securities exempt from
registration or qualification under the Securities Act of 1933, as amended, and
under the applicable securities laws. The Shares have not been registered under
the U.S. Securities Act of 1933, as amended (the “Securities Act”), and have not
been listed on any foreign exchange. The Shares may not be resold unless the
resale thereof is registered under the Securities Act, or an exemption from such
registrations is available. Each certificate representing the PHIL Shares will
have a legend thereon in substantially the following form:

 

“THE SHARES REPRESENTED BY THE CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”). THE SHARES HAVE BEEN ACQUIRED
FOR INVESTMENT AND MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT FOR THE RESALE OF THE SHARES UNDER THE ACT UNLESS IN THE
OPINION OF COUNSEL SATISFACTORY TO THE COMPANY, REGISTRATION IS NOT REQUIRED
UNDER THE ACT.”

 

3. REPRESENTATIONS AND WARRANTIES OF RGRI

 

RGRI represents and warrants to PHIL, and acknowledges that PHIL is relying upon
such representations and warranties, in connection with the execution, delivery
and performance of this Agreement, notwithstanding any investigation made by or
on behalf of PHIL, as follows:

 

3.1 History of Assets. The Acquired Assets have not previously been illegally
owned by a corporation or other entity.

 

3.2 Authority. RGRI has all requisite corporate power and authority to execute
and deliver this Agreement and any other document contemplated by this Agreement
(collectively, the “RGRI Documents”) to be signed by an authorized officer of
RGRI and to perform its obligations hereunder and to consummate the transactions
contemplated hereby. The execution and delivery of RGRI Documents by RGRI and
the consummation of the transactions contemplated hereby have been duly
authorized. No other proceedings on the part of RGRI is necessary to authorize
such documents or to consummate the transactions contemplated hereby. This
Agreement has been, and the other RGRI Documents when executed and delivered by
RGRI will be, duly executed and delivered by RGRI and this Agreement is, and the
other RGRI Documents when executed and delivered by RGRI as contemplated hereby
will be, valid and binding obligations of RGRI enforceable in accordance with
their respective terms except:

 

 3 

 

 

(a) as limited by applicable bankruptcy, insolvency, reorganization, moratorium,
and other laws of general application affecting enforcement of creditors’ rights
generally;

 

(b) as limited by laws relating to the availability of specific performance,
injunctive relief, or other equitable remedies.

 

3.3 Title to the Acquired Assets. RGRI possesses or shall have possessed good
and marketable title of all of the Acquired Assets prior to the Closing Date.
All such property is used in the business of RGRI. All Acquired Assets are owned
or shall have been owned by RGRI by the Closing Date free and clear of all
liens, security interests, charges, encumbrances, and other adverse claims,
except as disclosed in Schedule 5 to this Agreement.

 

3.4 Non-Contravention. Neither the execution, delivery, performance of this
Agreement nor the consummation of the Transaction, will:

 

(a) conflict with, result in a violation of, cause a default under (with or
without notice, lapse of time or both) or give rise to a right of termination,
amendment, cancellation or acceleration of any obligation contained in or the
loss of any material benefit under, or result in the creation of any lien,
security interest, charge or encumbrance upon any of the Acquired Assets under
any term, condition or provision of any loan or credit agreement, note,
debenture, bond, mortgage, indenture, lease or other agreement, instrument,
permit, license, judgment, order, decree, statute, law, ordinance, rule or
regulation applicable to RGRI, or any of its material property or assets; or,

 

(b) violate any order, writ, injunction, decree, statute, rule, or regulation of
any court or governmental or regulatory authority applicable to RGRI or any of
the Acquired Assets.

 

3.5 Actions and Proceedings. To the best knowledge of RGRI, there is no basis
for and there is no action, suit, judgment, claim, demand or proceeding
outstanding or pending, or threatened against or affecting RGRI or the Acquired
Assets that involves any of the business, or the properties or assets of RGRI
that, if adversely resolved or determined, would have a material adverse effect
on the Acquired assets (a “Material Adverse Effect”). There is no reasonable
basis for any claim or action that, based upon the likelihood of its being
asserted and its success if asserted, would have such a RGRI Material Adverse
Effect.

 

3.6 Absence of Changes. Except as otherwise stated in this Agreement, from the
date of this Agreement to the Closing of this Transaction, RGRI shall not:

 

(a) fail to pay or discharge when due any liabilities of which the failure to
pay or discharge would cause any material damage or risk of material loss to any
of the Acquired Assets;

 

(b) sell, encumber, assign or transfer any of the Acquired Assets;

 

(c) create, incur, assume or guarantee any indebtedness for money borrowed, or
mortgage, pledge or subject any of the Acquired Assets to any mortgage, lien,
pledge, security interest, conditional sales contract or other encumbrance of
any nature whatsoever;

 

3.7 Completeness of Disclosure. No representation or warranty by RGRI in this
Agreement nor any certificate, schedule, statement, document or instrument
furnished or to be furnished to PHIL pursuant hereto contains or will contain
any untrue statement of a material fact or omits or will omit to state a
material fact required to be stated herein or therein or necessary to make any
statement herein or therein not materially misleading.

 

 4 

 

 

4. REPRESENTATIONS AND WARRANTIES OF PHIL

 

PHIL represents and warrants to RGRI and acknowledges that RGRI is relying upon
such representations and warranties in connection with the execution, delivery
and performance of this Agreement, notwithstanding any investigation made by or
on behalf of RGRI as follows:

 

4.1 Organization and Good Standing. PHIL is duly incorporated, organized,
validly existing and in good standing under the laws of the State of Nevada,
U.S.A. and has all requisite corporate power and authority to own, lease and to
carry on its business as now being conducted.

 

4.2 Authority. PHIL has all requisite corporate power and authority to execute
and deliver this Agreement and any other document contemplated by this Agreement
(collectively, the “PHIL Documents”) to be signed by PHIL and to perform its
obligations hereunder and to consummate the Transaction contemplated hereby. The
execution and delivery of each of the PHIL Documents by PHIL and the
consummation by PHIL of the transaction contemplated hereby have been duly
authorized by its board of directors and no other corporate or shareholder
proceedings on the part of PHIL is necessary to authorize such documents or to
consummate the Transaction contemplated hereby. This Agreement has been, and the
other PHIL Documents when executed and delivered by PHIL and this Agreement is,
and the other PHIL Documents when executed and delivered by PHIL, as
contemplated hereby will be, valid and binding obligations of PHIL enforceable
in accordance with their respective terms, except:

 

(a) as limited by applicable bankruptcy, insolvency, reorganization, moratorium,
and other laws of general application affecting enforcement of creditors’ rights
generally;

 

(b) as limited by laws relating to the availability of specific performance,
injunctive relief.

 

4.3 Corporate Records of PHIL. The corporate records of PHIL, as required to be
maintained by it pursuant to the Nevada Corporations Code, are accurate,
complete and current in all material respects, and the minute book of PHIL is,
in all material respects, correct and contains all material records required by
the laws of the State of Nevada in regards to all proceedings, consents, actions
and meetings of the shareholders and the board of directors of PHIL.

 

4.4 Non-Contravention. Neither the execution, delivery, performance of this
Agreement nor the consummation of this Transaction will:

 

(a) subject to certain provisions contained elsewhere in this Agreement,
conflict with, result in a violation of, cause a default under (with or without
notice, lapse of time or both) or give rise to a right of termination,
amendment, cancellation or acceleration of any obligation contained in or the
loss of any material benefit under, or result in the creation of any lien,
security interest, charge or encumbrance upon any of the material properties or
assets of PHIL under any term, condition or provision of any loan or credit
agreement, note, debenture, bond, mortgage, indenture, lease or other agreement,
instrument, permit, license, judgment, order, decree, statute, law, ordinance,
rule or regulation applicable to PHIL or any of its material property or assets;

 

(b) violate any provision of the applicable incorporation or charter documents
of PHIL; or

 

(c) violate any order, writ, injunction, decree, statute, rule, or regulation of
any court or governmental or regulatory authority applicable to PHIL or any of
its material property or assets.

 

 5 

 

 

4.5 Compliance.

 

(a) To the best knowledge of PHIL, PHIL is in compliance with, is not in default
or violation in any material respect under, and has not been charged with or
received any notice at any time of any material violation of any statute, law,
ordinance, regulation, rule, decree or other applicable regulation to the
business or operations of PHIL;

 

(b) To the best knowledge of PHIL, PHIL is not subject to any judgment, order or
decree entered in any lawsuit or proceeding applicable to its business and
operations that would constitute a Material Adverse Effect;

 

(c) PHIL will have duly filed all reports and returns required to be filed by it
with governmental authorities and has obtained all governmental permits and
other governmental consents, except as may be required after the execution of
this Agreement. All of such permits and consents are in full force and effect,
and no proceedings for the suspension or cancellation of any of them, and no
investigation relating to any of them, is pending or to the best knowledge of
PHIL, threatened, and none of them will be affected in a material adverse manner
by the consummation of the Transaction; and

 

(d) PHIL has operated in material compliance with all laws, rules, statutes,
ordinances, orders and regulations applicable to its business. PHIL has not
received any notice of any violation thereof, nor is PHIL aware of any valid
basis therefore.

 

4.6 Filings, Consents and Approvals. PHIL shall conduct or obtain any filing,
registration, permit or authorization from any public or governmental body or
authority, shareholders or other person that is necessary for the consummation
by PHIL of the Transaction contemplated by this Agreement and to continue to
conduct its business after the Closing Date in a manner which is consistent with
that in which it is presently conducted.

 

4.7 Subsidiary. APRI, a wholly owned subsidiary of PHIL, will be the holder of
the title to the Acquired Assets and any licenses and permits associated with
such assets.

 

4.8 No Brokers. PHIL has not incurred any obligation or liability to any party
for any brokerage fees, agent’s commissions, or finder’s fees in connection with
the Transaction contemplated by this Agreement, except as may be disclosed
elsewhere in this agreement.

 

4.9 Completeness of Disclosure. No representation or warranty by PHIL in this
Agreement nor any certificate, schedule, statement, document or instrument
furnished or to be furnished to RGRI pursuant hereto contains or will contain
any untrue statement of a material fact or omits or will omit to state a
material fact required to be stated herein or therein or necessary to make any
statement herein or therein not materially misleading.

 

5. CLOSING CONDITIONS

 

5.1 Conditions Precedent to Closing by PHIL. The obligation of PHIL to
consummate the Transaction is subject to the satisfaction or waiver of the
conditions set forth below on or before the Closing Date or such earlier date as
hereinafter specified. The Closing of the Transaction contemplated by this
Agreement will be deemed to mean the satisfaction or waiver of all conditions to
Closing. These conditions of closing are for the benefit of PHIL and may be
waived by PHIL in its sole discretion.

 

(a) PHIL shall have obtained the approval of its Board of Directors for the
purchase and sale of the Acquired Assets.

 

(b) Representations and Warranties. The representations and warranties of RGRI
set forth in this Agreement will be true, correct and complete in all respects
as of the Closing Date, as though made on and as of the Closing Date and RGRI
will have delivered to PHIL a certificate dated as of the Closing Date, to the
effect that the representations and warranties made by RGRI respectively in this
Agreement are true and correct.

 

 6 

 

 

(c) Performance. All of the covenants and obligations that RGRI are required to
perform or to comply with pursuant to this Agreement at or prior to the Closing
shall have been performed and complied with in all material respects.

 

(d) Transaction Documents. This Agreement, the RGRI Documents and all other
documents necessary or reasonably required to consummate the Transaction, all in
form and substance reasonably satisfactory to PHIL, will have been executed and
delivered to PHIL.

 

(e) Third Party Consents. PHIL will have received duly executed copies of all
third party consents and approvals contemplated by this Agreement, in form and
substance reasonably satisfactory to PHIL.

 

(f) No Material Adverse Change. No RGRI Material Adverse Effect will have
occurred since the date of this Agreement.

 

(g) No Action. No suit, action, or proceeding will be pending or threatened
which would:

 

  (i) prevent the consummation of any of the transactions contemplated by this
Agreement, or         (ii) cause the Transaction to be rescinded following
consummation.

 

(h) Due Diligence. PHIL and its attorneys will be reasonably satisfied with
their due diligence investigation of RGRI that is reasonable and customary in a
transaction of a similar nature to that contemplated by the Transaction,
including:

 

  (i) satisfactory technical specifications of the properties of the referenced
Acquired Assets;         (ii) materials, documents and information in the
possession and control of RGRI that are reasonably germane to the Transaction;  
      (iii) title to the Acquired Assets held by RGRI;         (iv) Pertinent
licenses and permits registered in the name of RGRI for the Acquired Assets; and
        (v) completion of the financial and legal review of RGRI by PHIL or a
third-party contractor. PHIL will be responsible for the costs in connection
with the reviews.         (vi) the time limit for the required Due Diligence is
a maximum of 27 days following the signing of this Agreement, unless further
extended in writing by RGRI and PHIL.

 

5.2 Conditions Precedent to Closing by RGRI. The obligation of RGRI to
consummate the Transaction is subject to the satisfaction or waiver of the
conditions set forth below on or before the Closing Date or such earlier date as
hereinafter specified. The Closing of the Transaction will be deemed to mean the
satisfaction or waiver of all conditions to Closing. These conditions precedent
are for the benefit of RGRI and may be waived by RGRI in its discretion.

 

(a) On or before the Closing, the Board of Directors and shareholders of RGRI
shall have approved, in accordance with the law of, the execution, delivery and
performance of this Agreement and the consummation of the transaction
contemplated herein and authorized all of the necessary and proper action to
enable RGRI to comply with the terms of the Agreement.

 

 7 

 

 

(b) Representations and Warranties. The representations and warranties of PHIL
set forth in this Agreement will be true, correct and complete in all respects
as of the Closing Date, as though made on and as of the Closing Date and PHIL
will have delivered to RGRI a certificate dated the Closing Date, to the effect
that the representations and warranties made by PHIL in this Agreement are true
and correct.

 

(c) Performance. All of the covenants and obligations that PHIL is required to
perform or to comply with pursuant to this Agreement at or prior to the Closing
shall have been performed and complied with in all material respects. PHIL shall
have delivered each of the documents required to be delivered by it pursuant to
this Agreement.

 

(d) Transaction Documents. This Agreement, the PHIL Documents and all other
documents necessary or reasonably required to consummate the Transaction, all in
form and substance reasonably satisfactory to RGRI, shall have been executed and
delivered by PHIL.

 

(e) Secretary’s Certificate - PHIL. RGRI shall have received a certificate from
the Secretary of PHIL attaching:

 

(i) a copy of PHIL’s articles, bylaws and all other incorporation documents, as
amended through the Closing Date, and

 

(ii) copies of resolutions duly adopted by the board of directors of PHIL
approving the execution and delivery of this Agreement and the consummation of
the transactions contemplated herein.

 

(f) No Action. No suit, action, or proceeding shall be pending or threatened
before any governmental or regulatory authority wherein an unfavorable judgment,
order, decree, stipulation, injunction or charge would:

 

  (i) prevent the consummation of any of the transactions contemplated by this
Agreement, or,         (ii) cause the Transaction to be rescinded following
consummation.

 

6. ADDITIONAL COVENANTS OF THE PARTIES

 

6.1 Access and Investigation. Between the date of this Agreement and the Closing
Date, RGRI, on the one hand, and PHIL, on the other hand, shall, and shall cause
each of their respective representatives to:

 

(a) afford the other and its representatives full and free access to its
personnel, properties, assets, contracts, books and records, and other documents
and data;

 

(b) furnish the other and its representatives with copies of all such contracts,
books and records, and other existing documents and data as required by this
Agreement and as the other may otherwise reasonably request; and,

 

(c) furnish the other and its representatives with such additional financial,
operating, and other data and information as the other may reasonably request.

 

 8 

 

 

All of such access, investigation and communication by a party and its
representatives shall be conducted during normal business hours and in a manner
designed not to interfere unduly with the normal business operations of the
other party. Each party shall instruct its auditors to co-operate with the other
party and its representatives in connection with such investigations.

 

6.2 Notification. Between the date of this Agreement and the Closing Date, each
of the parties to this Agreement shall promptly notify the other parties in
writing if it becomes aware of any fact or condition that causes or constitutes
a material breach of any of its representations and warranties as of the date of
this Agreement, if it becomes aware of the occurrence after the date of this
Agreement of any fact or condition that would cause or constitute a material
breach of any such representation or warranty had such representation or
warranty been made as of the time of occurrence or discovery of such fact or
condition. Should any such fact or condition require any change in the Schedules
relating to such party, such party shall promptly deliver to the other parties a
supplement to the Schedules specifying such change. During the same period, each
party shall promptly notify the other parties of the occurrence of any material
breach of any of its covenant in this Agreement or of the occurrence of any
event that may make the satisfaction of such conditions impossible or unlikely.

 

6.3 Exclusivity. The relationship established by both parties herein is
exclusive unless the transaction contemplated by this Agreement is terminated
pursuant to Article 8 herein.

 

6.4 Conduct of RGRI and PHIL Business Prior to Closing. Except as expressly
contemplated by this Agreement or for purposes in furtherance of this Agreement,
from the date of this Agreement to the Closing Date, and except to the extent
that RGRI otherwise consents in writing, PHIL shall operate its business
substantially as presently operated and only in the ordinary course and in
compliance with all applicable laws, and use its best efforts to preserve intact
its good reputation and present business organization and to preserve its
relationships with persons having business dealings with it.

 

6.5 Full Disclosure Requirement. RGRI acknowledges that PHIL is required to file
with the SEC upon Closing a disclosure document which includes discussion of
many aspects of its future business, financial affairs, risks and management.
RGRI shall cooperate fully in providing PHIL with all information and
documentation reasonably requested.

 

6.6 Licenses and Permits. RGRI acknowledges and warrants that it shall be
responsible for obtaining and maintaining all the valid and effective licenses
and permits for the Claims as appropriate and required for the recovery and
processing of precious metals from the Acquired Assets and shall promptly
transfer such licenses and permits to APRI after Closing.

 

6.7 Listing of APRI: PHIL shall be responsible for taking APRI public as a
separate fully reporting publicly traded company in the U.S. stock market as
soon as certain operating milestones will have been achieved by APRI.

 

6.8 Option to Exchange Preferred Shares: RGRI shall have to option to exchange
the PHI Group, Inc.’s Series II Class A Convertible Cumulative Redeemable
Preferred Stock it receives in connection with this transaction to Common Shares
of APRI at its discretion prior to or after APRI’s becoming a separate publicly
traded company. If the exchange occurs prior to APRI’s becoming a separate
publicly traded company, the parties hereto shall agree and determine a
conversion ratio between the Preferred Shares and the non-public Common Shares
of APRI acceptable to all parties. If the exchange occurs after APRI has become
a fully reporting publicly traded company, the conversion ratio will be such
that the Original Price Per Share of the Preferred Shares ( as detailed in
attached Schedule 6 herewith) plus any accrued and unpaid dividends thereof will
be converted to the 50% discount to the 10-day closing average of the Common
Shares of APRI prior to such conversion.

 

 9 

 

 

7. CLOSING

 

7.1 Closing Date. The Closing Date shall be within twenty-seven (27) days
following the signing of this Agreement, unless extended in writing by the
parties hereto.

 

7.2 Closing. The Closing shall take place on the Closing Date at the offices of
PHIL or RGRI, or at such other location as agreed to by the parties.
Notwithstanding the location of the Closing, each party agrees that the Closing
may be completed by the exchange of undertakings between the respective legal
counsel for RGRI and PHIL, provided such undertakings are satisfactory to each
party’s respective legal counsel.

 

7.3 Closing Deliveries of RGRI. At Closing, RGRI shall deliver or cause to be
delivered the following, fully executed and in the form and substance reasonably
satisfactory to PHIL:

 

(a) Proof of the conveyance of ownership of the Acquired Assets, together with
all the pertinent licenses and permits thereof from RGRI to APRI;

 

(b) all certificates and other documents required by Section 5.1 of this
Agreement;

 

(c) a certificate of an officer of RGRI, dated as of Closing, certifying that:

 

  (i) each respective covenant and obligation of RGRI has been complied with,
and         (ii) each respective representation, warranty and covenant of RGRI
is true and correct at the Closing as if made on and as of the Closing; and

 

(d) The RGRI Documents and any other necessary documents, each duly executed by
RGRI, as required to give effect to the Transaction.

 

7.4 Closing Deliveries of PHIL. At Closing, PHIL shall deliver or cause to be
delivered the following, fully executed and in the form and substance reasonably
satisfactory to RGRI:

 

(a) copies of all resolutions and/or consent actions adopted by or on behalf of
the board of directors of PHIL evidencing approval of this Agreement.

 

(b) An total amount equivalent to Twenty-Five Million U.S. Dollars
(US$25,000,000) in a combination of cash, demand promissory note and Preferred
Stock of PHIL payable to RGRI and/or its designee(s), as detailed in Schedule 6
of this Agreement, unless agreed otherwise by the parties hereto prior to the
Closing Date.

 

(c) all certificates and other documents required by Section 5.2 of this
Agreement;

 

(d) a certificate of an officer of PHIL, dated as of Closing, certifying that:

 

  (i) each covenant and obligation of PHIL has been complied with, and        
(ii) each representation, warranty and covenant of PHIL is true and correct at
the Closing as if made on and as of the Closing; and

 

(e) any other necessary documents, each duly executed by PHIL, as required to
give effect to the Transaction.

 

 10 

 

 

8. TERMINATION

 

8.1 Termination. This Agreement may be terminated at any time prior to the
Closing Date contemplated hereby by:

 

(a) mutual agreement of PHIL and RGRI;

 

(b) PHIL, in the event of unsatisfactory legal, technical and other due
diligence of RGRI and the Acquired Assets, as mentioned elsewhere in this
Agreement.

 

(c) PHIL, if there has been a material breach by RGRI or any of RGRI of any
material representation, warranty, covenant or agreement set forth in this
Agreement on the part of RGRI that is not cured, to the reasonable satisfaction
of PHIL, within ten business days after notice of such breach is given by PHIL
(except that no cure period shall be provided for a breach by RGRI that by its
nature cannot be cured);

 

(d) RGRI, if there has been a material breach by PHIL of any material
representation, warranty, covenant or agreement set forth in this Agreement on
the part of PHIL that is not cured, to the reasonable satisfaction of RGRI,
within ten business days after notice of such breach is given by RGRI (except
that no cure period shall be provided for a breach by PHIL that by its nature
cannot be cured);

 

(e) PHIL or RGRI, if the Transaction contemplated by this Agreement has not been
consummated by September 29, 2017 unless PHIL and RGRI agree to extend such date
in writing; or,

 

(f) PHIL or RGRI, if any injunction or other order of a governmental entity of
competent authority prevents the consummation of the Transaction contemplated by
this Agreement.

 

8.2 Effect of Termination. In the event of the termination of this Agreement as
provided in Section 8.1, this Agreement shall be of no further force or effect,
provided, however, that no termination of this Agreement shall relieve any party
of liability for any breaches of this Agreement that are based on a wrongful
refusal or failure to perform any obligations.

 

9. INDEMNIFICATION, REMEDIES, SURVIVAL

 

9.1 Certain Definitions. For the purposes of this Section 9, the terms “Loss”
and “Losses” mean any and all demands, claims, actions or causes of action,
assessments, losses, damages, liabilities, costs, and expenses, including
without limitation, interest, penalties, fines and reasonable attorneys,
accountants and other professional fees and expenses of an amount not less than
$US 5,000, but excluding any indirect, consequential or punitive damages
suffered by PHIL or RGRI including damages for lost profits or lost business
opportunities.

 

9.2 RGRI Indemnity. RGRI shall and does hereby indemnify, defend, and hold
harmless PHIL and its shareholders from, against, and in respect of any and all
Losses asserted against, relating to, imposed upon, or incurred by PHIL and its
shareholders by reason of, resulting from, based upon or arising out of:

 

(a) any breach by RGRI of this Agreement; or

 

(b) any misstatement, misrepresentation or breach of the representations and
warranties made by RGRI contained in or made pursuant to this Agreement , any
RGRI Document or any certificate or other instrument delivered pursuant to this
Agreement.

 

9.3 PHIL Indemnity. PHIL shall and does hereby indemnify, defend, and hold
harmless RGRI from, against, for, and in respect of any and all Losses asserted
against, relating to, imposed upon, or incurred by RGRI by reason of, resulting
from, based upon or arising out of:

 

(a) any breach by PHIL of this Agreement; or

 

(b) any misrepresentation, misstatement or breach of warranty of PHIL contained
in or made pursuant to this Agreement, any PHIL Document or any certificate or
other instrument delivered pursuant to this Agreement.

 

 11 

 

 

10. GENERAL

 

10.1 Effectiveness of Representations; Survival. Each party is entitled to rely
on the representations, warranties, indemnifications and agreements of each of
the other parties and all such representation, warranties and agreement shall be
effective regardless of any investigation that any party has undertaken or
failed to undertake. The representations, warranties and agreements shall
survive the Closing Date and continue in full force and effect until one (1)
year after the Closing Date.

 

10.2 Further Assurances and Provision of Information. Each of the parties hereto
shall co-operate with the others and execute and deliver to the other parties
hereto such other instruments and documents and take such other actions as may
be reasonably requested from time to time by any other party hereto as necessary
to carry out, evidence, and confirm the intended purposes of this Agreement.
RGRI agrees to provide such information as requested by PHIL in a timely manner
prior to Closing Date.

 

10.3 Amendment. This Agreement may not be amended except by an instrument in
writing signed by each of the parties.

 

10.4 Expenses. Except as otherwise stated in this Agreement, RGRI shall pay and
be responsible for the expenses incurred by both parties in connection with the
preparation, execution, and performance of this Agreement and the Transaction
contemplated hereby, including all fees and expenses of agents, representatives,
counsel, and accountants.

 

10.5 Entire Agreement. This Agreement, the schedules attached hereto and the
other documents in connection with this transaction contain the entire agreement
between the parties with respect to the subject matter hereof and supersede all
prior arrangements and understandings, both written and oral, expressed or
implied, with respect thereto. Any preceding correspondence or offers are
expressly superseded and terminated by this Agreement.

 

10.6 Notices. All notices and other communications required or permitted under
to this Agreement shall be sent to the addresses exchanged by the parties hereto
for this purpose, as may from time to time be updated by one party to the other,
must be in writing and shall be deemed given if sent by personal delivery, faxed
with electronic confirmation of delivery, internationally-recognized express
courier or registered or certified mail (return receipt requested), postage
prepaid, to the parties at the addresses specified by a party to the others from
time to time for notice purposes. All such notices and other communications
shall be deemed to have been received:

 

(a) in the case of personal delivery, on the date of such delivery;

 

(b) in the case of a fax, when the party sending such fax has received
electronic confirmation of its delivery;

 

(c) in the case of delivery by express overnight courier, on the second business
day following dispatch; and,

 

(d) in the case of mailing, on the fifteenth business day following mailing.

 

If to RGRI:

 

Rush Gold Royalty Inc.

Attn: Johnny Park, Executive Chairman

3183 Wilshire Blvd, Suite 196 K33

Los Angeles, CA 90010

Email: johnnieparc@gmail.com

 

 12 

 

 

If to PHIL:

 

PHI Group, Inc.

Attn: Henry D Fahman, Chairman & CEO

5348 Vegas Drive, # 237

Las Vegas, NV 89108, U.S.A.

Fax: 702-472-8556

Email: henry@phiglobal.com

 

10.7 Headings. The headings contained in this Agreement are for convenience
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

 

10.8 Benefits. This Agreement is and shall only be construed as for the benefit
of or enforceable by those persons party to this Agreement.

 

10.9 Assignment. This Agreement may not be assigned (except by operation of law)
by any party without the consent of the other parties.

 

10.10 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Republic of Singapore and the laws of the
Republic of Indonesia with respect to the acquisition of the Acquired Assets,
where appropriate.

 

10.11 Gender. All references to any party shall be read with such changes in
number and gender as the context or reference requires.

 

10.12 Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other parties, it being understood that all parties need
not sign the same counterpart.

 

10.13 Fax Execution and/or Scanned Copy. This Agreement may be executed by
delivery of executed signature pages by fax or scanned copy and such fax
execution or scanned copy shall be effective for all purposes.

 

10.14 Independent Legal Advice. RGRI confirms that he has been given an
opportunity to seek and obtain independent legal advice prior to execution of
this Agreement and cannot and does not rely on the representations of PHIL or
its advisors respecting the legal effects of this Agreement.

 

10.15 Schedules and Exhibits. The schedules and exhibits that are attached to
this Agreement are incorporated herein.

 

10.16 References. Unless otherwise explicitly stated, all references to a
“Section” “Schedule” or Exhibit” herein refer to a section, schedule or exhibit
in and to this Agreement.

 

 13 

 

 

SCHEDULE 1

 

TO THE AGREEMENT OF PURCHASE AND SALE

DATED SEPTEMBER 2, 2017 BETWEEN PHIL AND RGRI

 

51% of the Acquired Assets Listed Below

 

The following sets out the Acquired Assets to be exchanged for cash and
marketable securities pursuant to the Agreement:

 

Description:   Fifty-one percent (51%) ownership in twenty-one (21) mining
claims in the Granite Mining District, Grant County, Oregon.       Location:  
Situated five miles northeast of the town of Granite, Grant County, Oregon near
Granite Creek, within a precious metals belt 30-40 miles wide (N-S) and 100
miles long (E-W); coincident with the core of the Blue Mountains, along the
Snake River.       Surface areas:   Approximately 400 acres.       Estimated
recoverable Precious metals:   574,259 tons in situ.       Legal status:   Clean
and Clear.       Licenses Permits:   Current and valid mining claims.       List
of Site Claims:   See attached.

 

 14 

 

 

SCHEDULE 2

 

TO THE AGREEMENT OF PURCHASE AND SALE

DATED SEPTEMBER 2, 2017 BETWEEN PHIL AND RGRI

 

Title of Acquired Assets

 

1.Owned and fully paid.

 

 15 

 

 

SCHEDULE 3

 

TO THE AGREEMENT OF PURCHASE AND SALE

DATED SEPTEMBER 2, 2017 BETWEEN PHIL AND RGRI

 

Impairments to Title of Acquired Assets

 

None

 

 16 

 

 

SCHEDULE 4

 

TO THE AGREEMENT OF PURCHASE AND SALE

DATED SEPTEMBER 2, 2017 BETWEEN PHIL AND RGRI

 

Licenses and Permits

 

1) Current status of claims by U.S. Department of the Interior, Bureau of Land
Management.

 

 17 

 

 

SCHEDULE 5

 

TO THE AGREEMENT OF PURCHASE AND SALE

DATED SEPTEMBER 2, 2017 BETWEEN PHIL AND RGRI

 

Exceptions

 

None

 

 18 

 

 

SCHEDULE 6

 

TO THE AGREEMENT OF PURCHASE AND SALE

DATED SEPTEMBER 2, 2017 BETWEEN PHIL AND RGRI

 

PAYMENT METHOD

TOTAL PURCHASE PRICE:      US$25,000,000

 

  1) CASH AND DEMAND PROMISSORY NOTE: $5,000,000

 

(The cash portion will be determined by the parties hereto prior to Closing and
the Demand Promissory Note shall have the form and Notice of Demand of Payment
as attached herewith)

 

    Time of Delivery: On or prior to Closing Date.

 

  2) SERIES II CLASS A PREFERED STOCK:           Amount: US$20,000,000          
  Time of Delivery: On or prior to Closing.             Terms of Class A
Preferred Stock:  

 

    Original Price Per Share: US$5.00     Dividend rate: 8% per annum,
cumulative.     Redeemable: 120% premium to Original Price Per Share    
Convertibility: Convertible into PHI Group, Inc.’s Common Stock at 25% discount
to Market Price, as defined below:

 

“Each share of our Series II Class A Preferred Stock shall be convertible into
the Company’s Common Stock any time six months from the date of issuance at a
Variable Conversion Price (as defined herein) of the Common Stock. The “Variable
Conversion Price” shall mean 75% multiplied by the Market Price (as defined
herein) (representing a discount rate of 25%). “Market Price” means the average
Trading Price for the Company’s Common Stock during the ten (10) trading-day
period ending one trading day prior to the date the Conversion Notice is sent by
the Holder of the Preferred Stock to the Company via facsimile or email (the
“Conversion Date”). “Trading Price” means, for any security as of any date, the
closing price on the OTC Markets, OTCQB, NASDAQ Stock Markets, or applicable
trading market as reported by a reliable reporting service (“Reporting Service”)
mutually acceptable to the Company and Holder of the Preferred Stock.” The
amount of shares of Common Stock to be received by Holder at the time of
conversion will be based on the following formula:

 

    OPS + AUD Where CS: Common Shares     CS = ——————— OPS: Original Price per
Share of Preferred Stock     MP*0.75 AUP: Accrued and Unpaid Dividends       MP=
Market Price as defined above

 

Redemption:    The Company, after a period of one year from the date of
issuance, may at any time or from time to time redeem the Preferred Stock, in
whole or in part, at the option of the Company’s Board of Directors, at a price
equal to one hundred twenty percent (120%) of the purchase price of the unit,
plus, in each case, accumulated and unpaid dividends to the date fixed for
redemption.

 

 19 

 

 

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.

 

PHI GROUP, INC.   RUSH GOLD ROYALTY INC. a Nevada corporation   A Wyoming
corporation

 

By: /s/ Henry D Fahman   By: /s/ Johnny Park   Henry D Fahman     Johnny Park  
Chairman & CEO      Executive Chairman

 

AMERICAN PACIFIC RESOURCES, INC.

A Wyoming corporation

 

By: /s/ Henry D Fahman     Henry D Fahman     Executive Chairman  

 



 20 

 

 

[ex10-1a_001.jpg] 



  

 

 

[ex10-1a_002.jpg] 



  

 

 

[ex10-1a_003.jpg] 



  

 

 

NEITHER THIS NOTE NOR THE SECURITIES INTO WHICH THIS NOTE IS CONVERTIBLE HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) OR ANY
STATE SECURITIES LAWS AND NEITHER THIS NOTE NOR ANY INTEREST THEREIN NOR THE
SECURITIES INTO WHICH THIS NOTE IS CONVERTIBLE MAY BE OFFERED, SOLD,
TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER SUCH ACT AND SUCH LAWS OR AN EXEMPTION FROM
REGISTRATION UNDER SUCH ACT AND SUCH LAWS.

 

DEMAND PROMISSORY NOTE

 

Principal Amount: $_____________ Issue Date: September ___, 2017   Maturity
Date: _______________

 

For good and valuable consideration, PHI Group, Inc. a Nevada corporation
(“Maker”), hereby makes and delivers this Demand Promissory Note (this “Note”)
in favor of Rush Gold Royalty Inc., a Wyoming corporation, or its assigns
(“Holder”), and hereby agrees as follows:

 

ARTICLE I.

PRINCIPAL AMOUNT

 

Section 1.1 For value received, Maker promises to pay to Holder at such place as
Holder or its assigns may designate in writing, in currently available funds of
the United States, upon demand from time to time by the Holder until the
principal sum of $_______________ is paid in full.

 

Section 1.2

a. All payments shall be applied to principal and shall be credited to the
Maker’s account on the date that such payment is physically received by the
Holder.

 

b. All principal then outstanding shall be due and payable by the Maker to the
Holder on or before __________________(the “Maturity Date”).

 

c. This Note is free from all taxes, liens, claims and encumbrances with respect
to the issue thereof and shall not be subject to preemptive rights or other
similar rights of shareholders of the Maker and will not impose personal
liability upon the holder thereof.

 

Section 1.3 This Note is issued as part the Purchase and Sale Agreement among
PHI Group, Inc., its wholly owned subsidiary American Pacific Resources, Inc.,
and Rush Gold Royalty Inc. dated September 2, 2017 by Maker and Holder, and
attached herewith.

 

ARTICLE I.

DEMAND OF PAYMENTS

 

Section 2.1 Demand of Payment by Holder. The principal balance of this Note
shall be paid to the Holder hereof on demand by the Holder at any time before
and until the Maturity Date when the final outstanding principal will become
immediately due. At it discretion, the Holder may demand the Maker to pay such
reasonable payment amounts towards the then outstanding principal from time to
time until it is paid in full by the Maturity Date. The Default Amount (defined
herein), if applicable, shall be paid to Holder hereof on demand by the Holder
at any time such Default Amount becomes due and payable to Holder.

 

   

 

 

Section 2.2. General Payment Provisions. This Note shall be paid in lawful money
of the United States of America by check or wire transfer to such account as the
Holder may from time to time designate by written notice to the Company in
accordance with the provisions of this Note. Whenever any amount expressed to be
due by the terms of this Note is due on any day which is not a Business Day (as
defined below), the same shall instead be due on the next succeeding day which
is a Business Day.

 

Section 2.4. For purposes of this Note, “Business Day” shall mean any day other
than a Saturday, Sunday or a day on which commercial banks in the State of
Massachusetts are authorized or required by law or executive order to remain
closed.

 

ARTICLE III.

EVENTS OF DEFAULT

 

Section 3.1. Default. The following events shall be defaults under this Note:
(“Events of Default”):

 

(a) default in the due and punctual payment of all or any part of any payment of
the Principal Amount as and when such amount or such part thereof shall become
due and payable upon demand from Holder hereunder; or

 

(b) failure on the part of the Maker duly to observe or perform in all material
respects any of the covenants or agreements on the part of the Maker contained
herein (other than those covered by clause (a) above) for a period of 5 business
days after the date on which written notice specifying such failure, stating
that such notice is a “Notice of Default” hereunder and

 

(c) demanding that the Maker remedy the same, shall have been given by the
Holder by registered or certified mail, return receipt requested, to the Maker;
or

 

(d) any representation, warranty or statement of fact made by the Maker herein
when made or deemed to have been made, false or misleading in any material
respect; provided, however, that such failure shall not result in an Event of
Default to the extent it is corrected by the Maker within a period of 5 business
days after the date on which written notice specifying such failure, stating
that such notice is a “Notice of Default” hereunder and demanding that the Maker
remedy same, shall have been given by the Holder by registered or certified
mail, return receipt requested; or

 

(e) any of the following actions by the Maker pursuant to or within the meaning
title 11, U.S. Code or any similar federal or state law for the relief of
debtors (collectively, the “Bankruptcy Law”): (A) commencement of a voluntary
case or proceeding, (B) consent to the entry of an order for relief against it
in an involuntary case or proceeding, (C) consents to the appointment of a
receiver, trustee, assignee, liquidator or similar official under any Bankruptcy
Law (each, a “Custodian”), of it or for all or substantially all of its
property, (D) a general assignment for the benefit of its creditors, or (E)
admission in writing its inability to pay its debts as the same become due; or

 

 2 

 

 

(f) entry by a court of competent jurisdiction of an order or decree under any
Bankruptcy Law that: (A) is for relief against the Maker in an involuntary case,
(B) appoints a Custodian of the Maker or for all or substantially all of the
property of the Maker, or (C) orders the liquidation of the Maker, and such
order or decree remains unstayed and in effect for 60 days.

 

Section 3.2. Remedies Upon Default. Upon the occurrence of an event of default
by Maker under this Note or at any time before default when the Holder
reasonably feels insecure, then, in addition to all other rights and remedies at
law or in equity, Holder may exercise any one or more of the following rights
and remedies:

 

a. Accelerate the time for payment of all amounts payable under this Note by
written notice thereof to Maker, whereupon all such amounts shall be immediately
due and payable.

 

b. Pursue any other rights or remedies available to Holder at law or in equity.

 

Section 3.3. Payment of Costs. The Maker shall reimburse the Holder, on demand,
for any and all reasonable costs and expenses, including reasonable attorneys’
fees and disbursement and court costs, incurred by the Holder in collecting or
otherwise enforcing this Note or in attempting to collect or enforce this Note.

 

Section 3.4. Powers and Remedies Cumulative; Delay or Omission Not Waiver of
Default. No right or remedy herein conferred upon or reserved to the Holder is
intended to be exclusive of any other right or remedy available to Holder under
applicable law, and every such right and remedy shall, to the extent permitted
by law, be cumulative and in addition to every other right and remedy given
hereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder, or otherwise, shall
not prevent the concurrent assertion or employment of any other appropriate
right or remedy. No delay or omission of the Holder to exercise any right or
power accruing upon any Default occurring and continuing as aforesaid shall
impair any such right or power or shall be construed to be a waiver of any such
Default or an acquiescence therein; and every power and remedy given by this
Note or by law may be exercised from time to time, and as often as shall be
deemed expedient, by the Holder.

 

Section 3.5. Waiver of Past Defaults. The Holder may waive any past default or
Event of Default hereunder and its consequences but no such waiver shall extend
to any subsequent or other default or Event of Default or impair any right
consequent thereon.

 

Section 3.6. Waiver of Presentment etc. The Maker hereby waives presentment,
demand, notice, protest and all other demands and notices in connection with the
delivery, acceptance, performance and enforcement of this Note, except as
specifically provided herein.

 

 3 

 

 

ARTICLE IV.

MISCELLANEOUS

 

Section 4.1. Notices. Any notice herein required or permitted to be given shall
be in writing and may be personally served or delivered by courier or sent by
United States mail and shall be deemed to have been given upon receipt if
personally served (which shall include telephone line facsimile transmission) or
sent by courier or three (3) days after being deposited in the United States
mail, certified, with postage pre-paid and properly addressed, if sent by mail.
For the purposes hereof, the address of the Holder shall be 3183 Wilshire Blvd,
Suite 196 K33 Los Angeles, CA 90010; and the address of the Maker shall be 5348
Vegas Drive, # 237, Las Vegas, NV 89108. Both the Holder or its assigns and the
Maker may change the address for service by delivery of written notice to the
other as herein provided.

 

Section 4.2. Amendment. This Note and any provision hereof may be amended only
by an instrument in writing signed by the Maker and the Holder.

 

Section 4.3. Assignability. This Note shall be binding upon the Maker and its
successors and assigns and shall inure to be the benefit of the Holder and its
successors and assigns; provided, however, that so long as no Event of Default
has occurred, this Note shall only be transferable in whole subject to the
restrictions contained in the restrictive legend on the first page of this Note.

 

Section 4.4. Governing Law. This Note shall be governed by the internal laws of
the State of Nevada, without regard to conflicts of laws principles.

 

Section 4.5. Replacement of Note. The Maker covenants that upon receipt by the
Maker of evidence reasonably satisfactory to it of the loss, theft, destruction
or mutilation of this Note, and in case of loss, theft or destruction, of
indemnity or security reasonably satisfactory to it (which shall not include the
posting of any bond), and upon surrender and cancellation of such Note, if
mutilated, the Maker will make and deliver a new Note of like tenor.

 

Section 4.6. This Note shall not entitle the Holder to any of the rights of a
stockholder of the Maker, including without limitation, the right to vote, to
receive dividends and other distributions, or to receive any notice of, or to
attend, meetings of stockholder or any other proceedings of the Maker, unless
and to the extent converted into shares of Series II Class A Convertible
Cumulative Redeemable Preferred Stock of the Maker or Common Stock of American
Pacific Resources Inc. in accordance with the stipulated in the referenced
Purchase and Sale Agreement between the Holder and the Maker.

 

Section 4.7. Severability. In case any provision of this Note is held by a court
of competent jurisdiction to be excessive in scope or otherwise invalid or
unenforceable, such provision shall be adjusted rather than voided, if possible,
so that it is enforceable to the maximum extent possible, and the validity and
enforceability of the remaining provisions of this Note will not in any way be
affected or impaired thereby.

 

Section 4.8. Headings. The headings of the sections of this Note are inserted
for convenience only and do not affect the meaning of such section.

 

Section 4.9. Counterparts. This Note may be executed in multiple counterparts,
each of which shall be an original, but all of which shall be deemed to
constitute one instrument.

 

 4 

 

 

IN WITNESS WHEREOF, with the intent to be legally bound hereby, the Maker as
executed this Demand Promissory Note as of the date first written above.

 





PHI Group, Inc.             By: Henry Fahman   Its: CEO  

 



Acknowledged and Agreed:       Rush Gold Royalty Inc.           By: Johnny Park
  Its: Executive Chairman  

 





 5 

 

 

EXHIBIT 1

NOTICE OF DEMAND

FOR PAYMENT

 

 



 

(To be executed by the Holder in order to demand payment)

 

TO: PHI Group, Inc.

 

The undersigned hereby irrevocably elects to demand a payment of US$ _______of
the Outstanding Principal Amount of the above Demand Promissory Note owed by PHI
Group, Inc., according to the conditions stated therein, as of the date written
below. No fee will be charged to the Holder for any demand.

 

Demand Date: _______________________________________________________

 

Amount : $_________________________________

 

Name:
                                    ____________________________________________________

 

Address:                                ____________________________________________________

 

                                                ____________________________________________________





 



Tax I.D. or Soc. Sec.
No:       ____________________________________________________



 

Amount of Note outstanding after Demand of Payment:

 

$_____________________________________________

 

Signature: ______________________________________

                   Name and Title

 

 6 

 



